DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 9, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a component-embedded substrate comprising: a cavity that is formed in the buildup layer; an electronic component that is mounted on a bottom face of the cavity through an adhesive layer; a pedestal that is disposed on the bottom face of the cavity so as to be opposed to four corners of the electronic component; and a filling resin layer that is filled into the cavity to cover the electronic component and the pedestal, wherein a thickness of the pedestal is larger than a thickness of the adhesive layer, and the thickness of the pedestal is smaller than a depth of the cavity, and wherein an entirety of the pedestal is housed within the cavity when the component-embedded substrate is viewed in plan view, and the filling resin covers an entirety of an upper surface of the pedestal.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being: a component-embedded cover the electronic component and the pedestal, wherein: each of the first pedestal portion, the second pedestal portion, the third pedestal portion and the fourth pedestal portions is formed into a triangular shape in plan view opposed respectively at a first, second, third and fourth corner portions of the electronic component.
One close prior art Sasaoka (US 2010/0301473 A1) teaches of a component-embedded substrate comprising: a buildup layer comprising an insulating resin layer and a conductor layer; a cavity that is formed in the buildup layer; an electronic component that is mounted on a bottom face of the cavity through an adhesive layer; however Sasaoka does not teach a pedestal that is disposed on the bottom face of the cavity so as to be opposed to four corners of the electronic component; and a filling resin layer that is filled into the cavity to cover the pedestal, wherein a thickness of the pedestal is larger than a thickness of the adhesive layer, and the thickness of the pedestal is smaller than a depth of the cavity, and wherein an entirety of the pedestal is housed within the cavity when the component-embedded substrate is viewed in plan view, and the filling resin covers an entirety of an upper surface of the pedestal, and Sasaoka does not teach a filling resin layer that is filled into the cavity to cover the electronic component and the pedestal, wherein: the pedestal comprises: a first pedestal portion that is opposed to a first corner portion of the electronic component, a second pedestal portion that is opposed to a second corner portion of the electronic component, a third pedestal portion that is opposed to a third corner portion of the electronic component, and a fourth pedestal portion that is opposed to a fourth corner portion of the electronic component; and each of the first pedestal portion, the second pedestal portion, the third pedestal portion and the fourth pedestal portions is formed into a triangular shape in plan view.
Another close prior art Yosui (US 2016/0007480 A1) teaches of a component-embedded substrate comprising: a buildup layer comprising an insulating resin layer and a conductor layer; a cavity that is formed in the buildup layer; an electronic component that is mounted on a bottom face of the cavity; a pedestal that is disposed on the bottom face of the cavity so as to be opposed to four corners of the electronic component; the thickness of the pedestal is smaller than a depth of the cavity; and a filling resin layer that is filled into the cavity to cover the electronic component and the pedestal, wherein: the pedestal comprises: a first pedestal portion that is opposed to a first corner portion of the electronic component, a second pedestal portion that is opposed to a second corner portion of the electronic component, a third pedestal portion that is opposed to a third corner portion of the electronic component, and a fourth pedestal portion that is opposed to a fourth corner portion of the electronic component; however Yosui does not teach wherein a thickness of the pedestal is larger than a thickness of the adhesive layer, and wherein an entirety of the pedestal is housed within the cavity when the component-embedded substrate is viewed in plan view, and Yosui does not teach an electronic component that is mounted on a bottom face of the cavity through an adhesive layer and each of the first pedestal portion, the second pedestal portion, the third pedestal portion and the fourth pedestal portions is formed into a triangular shape in plan view.
Therefore, claims 1, 2, 5 – 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ROSHN K VARGHESE/Examiner, Art Unit 2896